               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MISSOURI
                        CENTRAL DIVISION

MIKE CAMPBELL,                            )
                                          )
                    Plaintiff,            )
                                          )
      v.                                  )     Case No. 18-cv-4129
                                          )
CHERI TOALSON REISCH, in her              )
official capacity as Representative       )
of the 44th District of the Missouri      )
House of Representatives,                 )
                                          )
                    Defendant.            )

                       FIRST AMENDED COMPLAINT

      1.    Plaintiff Mike Campbell (“Campbell”) brings this action under 42

U.S.C. § 1983 to vindicate his free speech rights and to enjoin Defendant

Missouri State Representative Cheri Toalson Reisch (“Representative

Reisch”) from limiting access to her Twitter account based on the viewpoint of

her constituents.

      2.    Campbell is a Missouri resident, lawyer, and politically

outspoken commentator on social media platforms such as Facebook and

Twitter.

      3.    On or about June 23, 2018, Campbell exercised his constitutional

rights to speak freely and to petition his government for redress of grievances

by publishing statements critical of Representative Reisch in the comments




       Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 1 of 11
section of the Twitter account she uses to address and interact with her

constituents.

      4.    Representative Reisch retaliated against Campbell for engaging

in fully protected political speech by permanently blocking him from

accessing or commenting on her Twitter account.

      5.    Representative Reisch’s actions violated the First and Fourteenth

Amendments to the Constitution of the United States because the comment

section of her Twitter account is a designated public forum within which the

State may not discriminate against speakers based on their viewpoint.

                      Parties, Jurisdiction, and Venue

      6.    Campbell is an adult resident of Centralia, Missouri, and a

registered voter in Representative Reisch’s district.

      7.    Representative Reisch is an adult resident of Hallsville, Missouri

and the current State Representative for the 44th District of the Missouri

House of Representatives. Representative Reisch is sued in her official

capacity as a Missouri state legislator.

      8.    This Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it involves issues of federal law.

      9.    Venue is proper in this District under 28 U.S.C. § 1391(b)(1)-(2)

because Representative Reisch resides in this District and a substantial part

of the events giving rise to this action occurred in this District.



       Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 2 of 11
                              General Allegations

A.       Twitter is a social media platform allowing users to express
         their opinions online and comment on the opinions of others.

         10.   Twitter is a social media platform with more than 300 million

active users worldwide, including some 70 million in the United States.

         11.   The platform allows users to publish short messages to the

general public called “tweets,” to republish or respond to others’ tweets, and

to interact with other Twitter users.

         12.   A tweet may include photographs, videos, and hyperlinks but

cannot exceed 280 characters.

         13.   Each Twitter user has a unique account name or “handle,” which

comprises an @ symbol followed by a word or phrase (e.g.,

@RealDonaldTrump), and a descriptive name (e.g., Donald J. Trump).

         14.   Users may choose to “follow” other Twitter account holders by

searching for their handles and clicking the “follow” button.

         15.   A “followed” user’s tweets automatically appear in the “following”

user’s Twitter feed—a continually updating scroll of new tweets from other

users.

         16.   A user may comment on the tweets of other users, or she may

“retweet” their tweets to her own followers.




         Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 3 of 11
      17.   Users may also see a log of their own past tweets, comments, and

retweets, along with any comments or retweets they have received from their

own followers.

      18.   Some Twitter users publish hundreds of tweets per day while

others merely read the tweets that appear in their Twitter feed.

      19.   Twitter also allows its users to block particular users from

following their tweets.

      20.   If the blocked user attempts to follow the blocking user, or to

access the Twitter webpage from which the user is blocked, the blocked user

will see a message indicating that the other user has blocked her from

following the account and viewing the tweets associated with the account.

B.    Government officials frequently address and interact with their
      constituents through their Twitter accounts.

      21.   Given its wide and instantaneous distribution, Twitter has

become a common mode of communication between government officials and

their constituents.

      22.   For example, President Trump frequently addresses the public by

posting tweets from his personal Twitter account, @RealDonaldTrump, or his

official account, @POTUS.

      23.   Like many members of the Missouri General Assembly,

Representative Reisch has a Twitter account.




       Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 4 of 11
      24.     Representative Reisch uses the Twitter handle @CheriMO44.

      25.     On her Twitter page, Representative Reisch describes herself a

“Christian, MO State Rep 44th District, Mother, Grandmother.” (A copy of

Representative Reisch’s Twitter page is attached to this Complaint as Exhibit

A.)

      26.     Representative Reisch uses her @CheriMO44 Twitter account to

address her constituents, tout her accomplishments as a state representative,

and promote her political agenda.

      27.     On May 18, 2018, for example, she retweeted a message from

House Speaker Todd Richardson with the comment, “Thank you Mr. Speaker,

you are a true gentleman. We worked hard and got the job done.” (A copy of

Representative Reisch’s May 18 Tweet is attached to this Complaint as

Exhibit B.)

      28.     Similarly, on May 23, 2018 she tweeted, “Great to have Governor

@EricGreitens & Hallsville Mayor at the NRA Bianchi Cup today.” (A copy of

Representative Reisch’s May 23 Tweet is attached to this Complaint as

Exhibit C.)

      29.     On June 13, 2018 she tweeted, “Accomplished much in my 1st 2

years, ready for the next 2.” (A copy of Representative Reisch’s June 13

Tweet is attached to this Complaint as Exhibit D.)




      Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 5 of 11
C.    Representative Reisch blocks Twitter users who question or
      criticize her political views from following or commenting on
      her Twitter page.

      30.     On June 22, 2018, Representative Reisch tweeted about her

appearance at a Boone County Farm Bureau event and questioned the

patriotism of her political opponent, Democrat Maren Jones, writing, “Sad my

opponent put her hands behind her back during the Pledge.” (A copy of

Representative Reisch’s June 13 Tweet is attached to this Complaint as

Exhibit E.)

      31.     On June 23, 2018, Representative Kip Kendrick criticized

Reisch’s tweet by commenting, “Maren’s father was a Lieutenant in the

Army. Two of her brothers served in the military. I don’t question [Maren’s]

patriotism. That’s a low blow and unacceptable from a member of the Boone

County delegation.” (A copy of Kendrick’s comment to Reisch’s June 13

Tweet is attached to this Complaint as Exhibit F.)

      32.     Campbell agreed with Representative Kendrick’s criticism of

Representative Reisch’s tweet and retweeted it on his own Twitter page. (A

copy of Campbell’s retweet is attached to this Complaint as Exhibit G.)

      33.     After Campbell retweeted Kendrick’s comment, Representative

Reisch permanently blocked Campbell from accessing or commenting on her

Twitter account. (A copy of the notice that Reisch blocked Campbell from her

Twitter account is attached to this Complaint as Exhibit H.)



      Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 6 of 11
      34.    On information and belief, Reisch also blocked Representative

Kendrick from following or commenting on her Twitter account.

      35.    On information and belief, Representative Reisch has blocked

dozens of other Twitter users from seeing or commenting on her tweets,

including many of her own constituents in the 44th House District.

      36.    On May 23, 2018, the United States District Court for the

Southern District of New York ruled that President Trump violated the First

Amendment rights of Twitter users whom he blocked from commenting on

his @RealDonaldTrump or @POTUS accounts. See Knight First Amendment

Inst. at Columbia Univ. v. Trump, 302 F. Supp. 3d 541 (S.D.N.Y. 2018).

      37.    Representative Reisch’s unlawful conduct in blocking Campbell

from her Twitter account is indistinguishable from President Trump’s

conduct found unlawful in Knight First Amendment Institute.

                          Count I – 42 U.S.C. § 1983
            Violation of the First and Fourteenth Amendments

      38.    Campbell incorporates into this Count by reference all previous

allegations in this Complaint.

      39.    By using her Twitter account to engage in political discourse

related to her official duties as a state representative and opening her

account to comment by the general public, Representative Reisch has created

a designated public forum.




       Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 7 of 11
      40.    The regulation of speech in a designated public forum is

permissible only if narrowly drawn to achieve a compelling state interest.

      41.    Regulation of speech in a designated public forum based on the

viewpoint of the speaker is presumptively unconstitutional.

      42.    Representative Reisch blocked Campbell from her Twitter

account because he retweeted a comment critical of her political position.

      43.    Representative Reisch acted under color of state law when she

blocked Campbell from her Twitter account.

      44.    Blocking Campbell from participating in the designated public

forum she established on her Twitter page based on his viewpoint violates the

Free Speech Clause of the First Amendment, which is made applicable to the

State of Missouri and its elected officials through the Due Process Clause of

the Fourteenth Amendment.

      45.    Blocking Campbell from interacting with his elected state

representative on her public Twitter page because his speech is critical of her

political positions is a prior restraint of fully protected political speech.

      46.    Blocking Campbell from the @CheriMO44 account imposes an

unconstitutional viewpoint-based restriction on Campbell’s right to free

speech in a designated public forum.

      47.    Blocking Campbell from the @CheriMO44 account imposes an

unconstitutional viewpoint-based restriction on Campbell’s access to official



       Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 8 of 11
statements his state representative otherwise makes available to the general

public.

      48.      Blocking Campbell from the @CheriMO44 account imposes an

unconstitutional viewpoint-based restriction on Campbell’s ability to petition

his state representative for redress of grievances.

      49.      Representative Reisch’s unconstitutional conduct has directly

and proximately caused harm to Campbell by depriving him of his rights

under the First and Fourteenth Amendments.

      50.      Representative Reisch acted purposefully, maliciously, and with

reckless disregard for Campbell’s First Amendment Rights.

      51.      The harm to Campbell in the loss of First Amendment Rights is

irreparable.

      52.      Campbell has no adequate remedy at law.

      WHEREFORE, Plaintiff Mike Campbell respectfully requests that this

Court enter judgment in his favor and against Defendant Cheri Toalson

Reisch and grant him the following relief:

      a.       A declaration that Representative Reisch’s blocking of Campbell’s

               access to her Twitter account is a viewpoint-based restriction on

               speech in a designated public forum in violation of the First and

               Fourteenth Amendments to the Constitution of the United

               States;



          Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 9 of 11
b.   A permanent injunction barring Representative Reisch from

     further blocking Campbell from her Twitter page based on the

     content or viewpoint of his speech;

c.   A permanent injunction barring Representative Reisch from

     denying any other Twitter user access to her Twitter page based

     on the content or viewpoint of their speech;

d.   An award of Campbell’s costs and reasonable attorneys’ fees

     under 28 U.S.C. §§ 1988.

e.   Any further relief the Court deems just and proper.

                                   Respectfully submitted,

                                   TGH LITIGATION LLC


                                   /s/   J. Andrew Hirth
                                   J. Andrew Hirth
                                   MO Bar No. 57807
                                   913 E Ash St
                                   Columbia, MO 65201
                                   573-256-2850
                                   andy@tghlitigation.com

                                   Counsel for Plaintiff




Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 10 of 11
                        CERTIFICATE OF SERVICE


      I certify that the foregoing First Amended Petition and its exhibits
were filed electronically on November 7, 2018 via the Court’s Electronic
Court Filing System, which will serve copies of same on all counsel of record.




                                          /s/   J. Andrew Hirth
                                          J. Andrew Hirth




      Case 2:18-cv-04129-BCW Document 22 Filed 11/07/18 Page 11 of 11
